Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 25th day of February, 2015, the
cause on appeal to affirm between

BRIAN GLENN JORDAN, Appellant                        On Appeal from the Criminal District Court
                                                     No. 2, Dallas County, Texas
No. 05-14-00358-CR          V.                       Trial Court Cause No. F09-33222-I.
                                                     Opinion delivered by Justice Evans, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Myers
                                                     participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with the
Seal thereof affixed, at the City of Dallas, this 7th day of May, 2015.




                                                                      LISA MATZ, Clerk